After this appeal was filed, the Navajo Nation, through its prosecutor, admitted the allegations of the appeal stating that "The Appeal is well taken and the relief therein requested should be granted." The court, in reviewing the appeal documents, noted that appellees Roanhorse and Bennett were parties to the action, and there was no indication that they were served with the notice of appeal and brief, as is required by the rule. The court also indicated that if these parties had not been served, they should be.
Following various procedural mishaps, the appellants have moved that this appeal be reinstated after its dismissal for failure to provide the court with proof of service or service upon the two parties. The motion and affidavit of the appellants shows that these two parties' identities (?) and addresses are unknown and that reasonable efforts have been taken to locate them, without success.
The trial record of this action should have reflected the full names and addresses of the parties for the purposes of service on appeal. This court accepts the representations of counsel and hereby dismisses this appeal for the purpose of remanding this case to the District Court for the entry of judgment in accordance with the admission of the Navajo Nation that the contentions of the appellants are well-taken.